DISSENTING OPINION
Donlon, Judge:
The remission which petitioner seeks is authorized by statute only by order of this court on a finding of good faith, a finding in which I cannot join on the record here presented. Such finding should rest on some affirmative evidence and not a mere self-serving declaration.
All of importer’s evidence was as to his cooperation with the examiner in amending the unit value of the merchandise, in this case, persian rugs. The unit value, whether in rials or converted into dollars, is not the issue. The entry error that gave rise to the additional duties for which remission is sought is the error — corrected in the appraisement — petitioner made in entering these goods at a rial unit price per square foot, rather than a rial price per zar. The importer’s appeal for reappraisement having been abandoned, no issue as to the correctness of this appraisement is before the court. Moreover, in this proceeding for remission of duties, there was no testimony concerning knowledge or understanding on petitioner’s part with regard to the zar as the unit of quantity to which the rial value is applicable in valuing persian rugs.
At the close of petitioner’s case, respondent moved to dismiss the petition for failure to make a prima facie case. For the reasons set forth, the motion should be granted.